DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 25-43) in the reply filed on 09/01/2022 is acknowledged. The non-elected group II (claim 44) have been withdrawn from consideration in the application.

Claim Objections
3.	Claim 25, 33, 35, 40 and 41 are objected to because of the following informalities: 
	In claim 25, line 11, it is suggested to place “so that a thermal contact is generatable between” with --so that a thermal contact is establishable between--.
	In claim 33, lines 12 and 14, replace “through boring” with --through-boring--, for language consistency.
	In claim 33, lines 20-21, it is suggested to replace “temperature-control body, in which intermediate space at least a part of the temperature-control pins are present” with -- temperature-control body, in which the intermediate space is at least a part of the temperature-control pins are present--.
In claim 35, it is suggested to replace "wherein the insulating element is arranged at the temperature-control body in such a way that the insulating element covers the receiving bores of the temperature-control body, in which receiving bores temperature-control pins are present, which do not belong to the temperature-control group of the temperature-control pins, in order to block a movement of the corresponding temperature-control pins in the direction towards the plate” with --wherein the insulating element is arranged at the temperature-control body in such a way that the insulating element covers the receiving bores of the temperature-control body, corresponding to temperature-control pins present, which do not belong to the temperature-control group of the temperature-control pins, in order to block a movement of the corresponding temperature-control pins in the direction towards the plate--. For claim language clarity.  
In claim 40, lines 4-6, it is suggested to replace “wherein the magnetic field is formed in such a way that a magnetic retaining force is applicable to the temperature-control pins which do not belong to the temperature-control group” with --wherein the magnetic field is formed in such a way that a magnetic retaining force is not applicable to the temperature-control pins which do not belong to the temperature-control group--. Since the temperature-control pins outside the group will not be influenced by the magnetic retaining force. For claim language clarity.  
	In claim 41, lines 4-6, it is suggested to replace “a plurality of return springs, which are configured in such a manner that a return spring is associated to a temperature-control pin and is coupled to the latter in such a way that the corresponding temperature-control pin is fixable in a position remote from the plate by the return spring”  with -- a plurality of return springs, which are configured in such a manner that a return spring is associated with a temperature-control pin and is coupled to the latter in such a way that the associated temperature-control pin is fixable in a position 
remote from the plate by the return spring--.  For claim language clarity.  
Appropriate correction is required.

Specification
4.	The disclosure is objected to because of the following informalities:
In the specification page 24, line 32, “The temperature-control pins 101” should be “The temperature-control pins 105”.
In the specification page 25, line 3, “the temperature-control pins 101” should be “the temperature-control pins 105”.
In the specification page 25, line 5, “the temperature-control unit 103” should be “the temperature-control body 103”.
In the specification, page 30, line 22, “an intermediate space 401” is in error because the label “401” is a designation for the control plate (see the specification page 30, line 4). Appropriate correction is required.

                                   Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly 
claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25, 29, 33 and 36, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 recites the limitation "the direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the direction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the shape" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "wherein the insulating element is arranged at the temperature-control body in such a way that the insulating element covers the receiving bores of the temperature-control body, in which receiving bores temperature-control pins are present, which do not belong to the temperature-control group of the temperature-control pins, in order to block a movement of the corresponding temperature-control pins in the direction towards the plate.”  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,131,001. Although the claims at issue are not identical, they are not patentably distinct from each other 
because the Patented claim 1, recites substantially the key structural features of temperature-control unit of the instant claim 25 to include a temperature-control body comprising a plurality of receiving bores, and a plurality of temperature-control pins mounted in the receiving bores movably relative to the temperature-control body, wherein the temperature-control pins are controllable in such a way that a temperature- control group of the temperature-control pins is extendable from the temperature-control body in the direction towards the plate, so that a thermal contact is generatable between the temperature-control group of temperature-control pins with a predetermined temperature-control zone of the plate. Though the Patent claims recites a tempering device, a tempering body and tempering pins etc., however, tempering so recited is a heat treatment operation equivalent to the temperature-control recited in the instant claims. Therefore, the patented claims and the instant claims are coextensive.

Allowable Subject Matter
9.	Claims 25-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Also, if a terminal disclaimer is filed to overcome the double patenting rejection of the claims in view of US Patent No. 11,131,001, presented above.
10.	The following is a statement of reasons for the indication of allowable subject matter: Heine et al. (US 5,435,378) is the most pertinent prior art of record; and  teaches a heat treatment apparatus configured for heating a workpiece by thermal contact with a removable thermal tray (18, see figure 1 and column 3, lines 30-65), the removable thermal tray disposed on a base (12) having a plurality of embedded electrical heating element (14) which a configured to be energized by a controller (see figure 1) during a heating cycle to heat the workpiece and de- energized by the controller after the heating cycle or during a cooling cycle (see, figure 1 and column 3, lines 30-65). 
Heine et al., however, fails to teach and/or fairly suggest a heating or a temperature-control device that comprises a temperature-control body comprising a plurality of receiving bores, and a plurality of temperature-control pins mounted in  receiving bores movably relative to the temperature-control body, wherein the temperature-control pins are controllable in such a way that a temperature- control group of the temperature-control pins is extendable from the temperature-control body in the direction towards the plate, so that a thermal contact is established between the temperature-control group of temperature-control pins with a predetermined temperature-control zone of the plate; thereby, allowing the plate to be  locally or selectively heat treated.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guillemot (US 5,158,132), FINK (US 3,478,192), Burtenshaw (US 2,332,368) and Dix et al. (US 3,382,342) are also cited in PTO-892. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733